If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



FAIRLANE WOODS ASSOCIATION,                                          UNPUBLISHED
                                                                     May 7, 2019
               Plaintiff-Appellee,

v                                                                    No. 339458
                                                                     Wayne Circuit Court
JAMEL WHITE, and JENNIFER WHITE,                                     LC No. 14-012433-CH

               Defendants-Appellants.


Before: MURRAY, C.J., and JANSEN and RIORDAN, JJ.

PER CURIAM.

        Defendants appeal by leave granted1 the May 1, 2017 trial court order awarding plaintiff,
Fairlane Woods Association, $13,942.02 to repair portions of a condominium unit owned by
defendants, $24,000 for attorney fees, and $4,021.43 in costs. The trial court entered the order
after granting summary disposition in favor of plaintiff on the issue of liability pursuant to MCR
2.116(C)(10). For the reasons set forth in this opinion, we affirm in part, and reverse in part, the
trial court’s order and remand to the trial court for entry of an order awarding plaintiff $6,575.52
in repair costs, $24,000 for attorney fees, and $4,021.43 for costs.

                          I. RELEVANT FACTUAL BACKGROUND

       Plaintiff, a Michigan nonprofit corporation, administers the affairs of the Fairlane Woods
Condominium, a 63-unit residential condominium development in Dearborn. In January 2014,
defendants owned an individual condominium unit in the development located at 5103 Fairlane
Woods Drive (the unit).

       In January 2014, when defendants were in Ohio, water damage was discovered in
defendants’ unit after the water was left on without any heat in the unit and a pipe burst. In


1
 See Fairlane Woods Association v White, unpublished order of the Court of Appeals, entered
October 4, 2017 (Docket No. 339458).



                                                -1-
September 2014, plaintiff commenced this suit, alleging that on or about January 13, 2014,
defendants failed to heat the unit “causing one or more water pipes to burst.” Plaintiff alleged
that the water loss was “catastrophic” and caused damage to defendants’ unit and to an adjoining
unit. Plaintiff sought injunctive relief pursuant to Article IX, § 1(A) of the Condominium
Bylaws (bylaws) and MCL 559.206. Plaintiff alleged that defendants were in violation of
provisions of the bylaws requiring defendants to maintain their unit in a safe, clean, and sanitary
condition. Plaintiff alleged that defendants’ failure to remedy the condition amounted to a
violation of the Michigan Condominium Act, MCL 559.101 et seq. and the bylaws. Plaintiff
requested preliminary and permanent injunctions enjoining defendants from their continued
violations of the bylaws. Plaintiff maintained that defendants were required to hire a
professional contractor approved by plaintiff or permit plaintiff to enter the unit and conduct the
remediation at defendants’ expense. Plaintiff’s insurance provider eventually denied coverage
for the water damage.

        In August 2016, the trial court granted plaintiff’s motion for summary disposition,
pursuant to MCR 2.116(C)(10) on the issue of liability. The trial court held that there were no
genuine issues of material fact regarding whether defendants were responsible for the repair
costs for the water damage. The trial court also held that plaintiff was entitled to repair costs,
attorney fees, and costs pursuant to the bylaws. Following a four-day evidentiary hearing, the
trial court awarded plaintiff $13,942.02 for repairs to the common elements of the unit, $24,000
for attorney fees, and $4,021.43 for costs. The trial court denied defendants’ motion for
reconsideration. This appeal followed.

                        II. SUMMARY DISPOSITION ON LIABILITY

        On appeal, defendants contend that the trial court erred in granting summary disposition
in favor of plaintiff. We disagree.

       This Court reviews a trial court’s decision on a motion for summary disposition de novo.
Patrick v Turkelson, 322 Mich. App. 595, 605; 913 NW2d 369 (2018). We review the entire
record to determine whether defendant is entitled to summary disposition. Id. Here, plaintiff
moved for summary disposition pursuant to MCR 2.116(C)(10). The applicable standard of
review is as follows:

       A motion for summary disposition brought pursuant to MCR 2.116(C)(10) tests
       the factual support for a claim. Summary disposition is appropriate under MCR
       2.116(C)(10) if there is no genuine issue regarding any material fact and the
       moving party is entitled to judgment as a matter of law. A motion pursuant to
       MCR 2.116(C)(10) is reviewed by considering the pleadings, admissions, and
       other evidence submitted by the parties in the light most favorable to the
       nonmoving party. A genuine issue of material fact exists when the record, giving
       the benefit of reasonable doubt to the opposing party, leaves open an issue upon
       which reasonable minds might differ. It is well settled that the circuit court may
       not weigh the evidence or make determinations of credibility when deciding a
       motion for summary disposition. Moreover, a court may not make findings of
       fact; if the evidence before it is conflicting, summary disposition is improper. [Id.
       at 605-606 (quotation marks and citations omitted).]

                                                -2-
       In this case, plaintiff filed a complaint seeking relief for defendants’ noncompliance with
the governing bylaws and the master deed. MCL 559.206 provides a means of relief in
circumstances involving noncompliance by a “co-owner” of a condominium development in
relevant part as follows:

               (a) Failure to comply with any of the terms or provisions of the
       condominium documents, shall be grounds for relief, which may include without
       limitations, an action to recover sums due for damages, injunctive relief,
       foreclosure of lien if default in payment of assessment, or any combination
       thereof.

               (b) In a proceeding arising because of an alleged default by a co-owner,
       the association of co-owners or the co-owner, if successful, shall recover the costs
       of the proceeding and reasonable attorney fees, as determined by the court, to the
       extent the condominium documents expressly so provide.

        In this case, the trial court did not err in holding that there was no genuine issue of
material fact regarding whether defendants were in violation of the terms and provisions of the
master deed and the bylaws; therefore, the trial court did not err in granting plaintiff injunctive
relief pursuant to MCL 559.206. Under the master deed and the bylaws, there was no genuine
issue of material fact that defendants were responsible for the costs of the repairs to the common
elements of the unit, that plaintiff was responsible for repairing the common elements, and that
plaintiff had the right to access the unit to conduct the repairs and maintenance. There was no
dispute here that the water pipes in defendants’ unit froze and burst and caused significant
damage to the unit and to the common elements of the unit. While defendants disputed the cause
of the water leak and denied responsibility, regardless of whether defendants turned off the water
and did not act negligently, the damage arose from defendants’ ownership of the unit. Therefore,
regardless of fault, under Article VI, § 14 of the bylaws, and Article IV, § 1(C)(3) of the master
deed, defendants, as owners of the unit, were responsible for covering the costs of repairs to the
unit and to the common elements in the unit.

        Similarly, under the master deed and the bylaws, there was no question of fact regarding
which party was responsible for performing repairs to the common elements. Under Article IV,
§ 1(C)(2) of the master deed, and Article V, § 3 of the bylaws, plaintiff was responsible for
performing repairs to the common elements of the unit and defendants were responsible for
performing repairs to the remainder of the unit. Moreover, there was no question of fact that
under Article VII, § 3 of the master deed plaintiff had an ongoing easement to access defendants’
unit to repair common elements.

       Finally, it is undisputed that defendants were in violation of the terms of the governing
condominium documents. Under Article VI, § 14 of the bylaws, defendants were required to
maintain their unit in a “safe, clean and sanitary condition” and to avoid “damaging any of the
Common Elements.” It was undisputed that the water pipe burst and caused damage. There was
no genuine issue of material fact that a water damaged unit is not safe, clean, and sanitary or that


                                                -3-
the water damaged common elements in the unit. Accordingly, the trial court did not err in
granting plaintiff relief pursuant to MCL 559.206.

                              III. CORRECT DAMAGE AWARD

      Next, defendants argue that the trial court erred in awarding plaintiff $13,942.02 in
damages for repair costs to the common elements of the unit. We agree.

        We review for clear error a trial court’s factual findings including the calculation of
damages. See Alan Custom Homes, Inc v Krol, 256 Mich. App. 505, 512; 667 NW2d 379 (2003).
“A finding is clearly erroneous where, after reviewing the entire record, this Court is left with a
definite and firm conviction that a mistake has been made.” Id.

       The trial court explained as follows with respect to repair costs:

               Plaintiff requests repair and/or testing expenses that have already been
       performed in the amount of $13,942.02. In support, Plaintiff provided the
       following invoices: (1) MJ White & Son for electrical and plumbing work in the
       total amount of $7,270.78 as its Exhibits V and W; (2) Dan Wood Plumbing &
       Heating Services, Co. for plumbing repairs in the total amount of $2,981.24 as its
       Exhibit W; and (3) IAQ Management Services, Inc. (“IAQ”) for mold testing in
       the total amount of $3,690.00 as its Exhibit X.

       The trial court accepted the amounts plaintiff requested. The trial court concluded that
Exhibits V and W to plaintiff’s closing argument brief supported an award of $10,252.02 in
repair costs to plaintiff for work performed by MJ White and Dan Wood Plumbing. This
amounted to clear error.

        At the evidentiary hearing, Steven Bronstad, a representative of MJ White, testified about
a June 15, 2016 billing invoice that showed MJ White billed and plaintiff paid $5,518.60 for
plumbing and electrical work. The billing invoice was admitted at the hearing and it contained
the following line items:

       Plumbing Probe                                 $728.00

       Copper Pipe Repair                             $1,577.24

       Electrical Megger Test                         $676.00

       O & P Mechanics                                $596.25

       Partial Demo & Dumpster                        $1,941.11

       Less Payments Received                         ($5,518.60)

       Total Due                                      $0.00



                                                -4-
        Attached to the MJ White invoice were invoices from a company called Dan Wood
Plumbing for the plumbing probe, the copper pipe repair, and the electrical megger test. There
was no testimony at the evidentiary hearing concerning Dan Wood Plumbing. However, it
appears that MJ White subcontracted plumbing and electrical work to Dan Wood Plumbing and
that MJ White then billed plaintiff for the subcontracting work. By including a line titled “less
payments received,” MJ White’s invoice clearly showed that plaintiff’s payment of $5,518.60
covered all of the line items including the subcontracting work performed by Dan Wood
Plumbing. Therefore, the trial court clearly erred by adding all of the line items to the $5,518.60;
specifically, the trial court erroneously included $2,981.24 in plumbing and electrical expenses
that were already incorporated into the $5,518.60 “payment received.” The record supported an
award of $5,518.60.

      Plaintiff attached another MJ White invoice to its closing argument brief as brief Exhibit
V. This invoice was dated December 14, 2015, and included the following line items:

       Plumbing Pressure Test                          $873.60

       Electrical Meg Test                             $878.80

       Plumbing Repairs                                $2,050.42

       Total                                           $3,802.60

       Less payments received (thank you)              (-$3,225.00)

       Total Due                                       $577.82


The invoice did not include any attachments from subcontractors.

        The trial court clearly erred in including any amounts from Exhibit V in its calculation of
damages. Initially, it is unclear whether there is any overlap between the “less payments
received” listed in Exhibit V and the “less payments received” listed in Exhibit W. Moreover, in
its closing argument brief, unlike with Exhibit W, plaintiff did not claim that this invoice was
admitted at the evidentiary hearing. This violated the instruction that the trial court gave both
parties at the evidentiary hearing after the close of proofs. Specifically, the trial court stated: “I
ask both of you to make sure that you submit hard copies to the Court and that, if you’re going to
reference any of your exhibits, that you make sure that you include the exhibit number.” By
failing to include the hearing exhibit number on the December 14, 2015 invoice, plaintiff failed
to comply with the trial court’s instruction, and the trial court clearly erred in considering the
invoice in calculating damages.

       In sum, the trial court clearly erred in finding that Exhibits V and W to plaintiff’s closing
argument brief supported an award of $10,252.02 in repair costs. The exhibits supported an
award of $5,518.60.

       The trial court also awarded plaintiff $3,690 for reimbursement for costs associated with
mold testing performed by IAQ Management Services, Inc. This did not amount to clear error.

                                                 -5-
At the evidentiary hearing, John Dattilo testified that his company IAQ billed plaintiff $3,190 for
mold testing services and $500 for a cancellation fee for a total amount billed of $3,690. Dattilo
identified plaintiff’s hearing Exhibit 10 as IAQ’s invoices for the services performed for
plaintiff. In its written closing argument, plaintiff attached the IAQ invoice as Exhibit X.
Dattilo’s testimony and the IAQ invoices supported the trial court’s factual findings with respect
to the $3,690 awarded to plaintiff for mold testing costs.

         Having reviewed the record and the supporting invoices, the record supports that plaintiff
incurred $3,690 for mold testing and $5,518.60 in plumbing, electrical, and other work
performed by MJ White for a total of $9,208.60. In addition, the record supported that this
amount should be offset by $2,633.08 for payments that defendants made to plaintiff for
plumbing and repair work. Specifically, at the evidentiary hearing, defendant Jamel White
testified and introduced records from Chase Bank showing that he made payments to plaintiff
and MJ White that totaled $2,633.08. The trial court failed to consider this amount in calculating
damages and the trial court should have offset the damages award.

       To summarize, the record supported that plaintiff was entitled to reimbursement for
$6,575.52 for repairs to the common elements at defendants’ unit. Therefore, reversal and
remand for entry of an order reflecting this amount is required.

                              IV. ATTORNEY FEES AND COSTS

        Next, defendants argue that the trial court erred in awarding attorney fees and costs to
plaintiff. We disagree.

       “We review for an abuse of discretion a trial court’s award of attorney fees and costs.”
Smith v Khouri, 481 Mich. 519, 526; 751 NW2d 472 (2008). “An abuse of discretion occurs
when the trial court’s decision is outside the range of reasonable and principled outcomes.” Id.

       “As a general rule, attorney fees are not recoverable as an element of costs or damages
absent an express legal exception.” Fleet Business Credit v Krapohl Ford Lincoln Mercury Co,
274 Mich. App. 584, 589; 735 NW2d 644 (2007). Attorney fees are recoverable if expressly
provided for by a contract between the parties, id., or by an express statutory provision, Dessart v
Burak, 470 Mich. 37, 42; 678 NW2d 615 (2004).

        If attorney fees are recoverable, “the burden of proving the reasonableness of the
requested fees rests with the party requesting them.” Smith, 481 Mich. at 528-529. To assist the
trial court in determining reasonableness of requested attorney fees, the Michigan Supreme Court
has provided nonexclusive factors. See Pirgu v United Servs Auto Ass’n, 499 Mich. 269, 282;
884 NW2d 257 (2016).

        In this case, the bylaws constituted a contract between the parties, Article VI, § 16 of the
bylaws provided that plaintiff was entitled to attorney fees and costs associated with enforcement
of the governing documents. Plaintiff submitted attorney Edward Lee’s affidavit as an exhibit at
the evidentiary hearing wherein Lee averred that he spent 214.30 hours representing plaintiff in
this matter and that he billed an hourly rate of $240 per hour. Plaintiff requested a total of
$51,432 in attorney fees. Defendants conceded that $240 per hour was a reasonable rate, but
contested the amount of hours worked.
                                                -6-
        The trial court awarded 100 hours of attorney fees at $240 per hour. The trial court
considered the register of actions and the complexity of the case and determined that 100 hours
was a reasonable amount given the nature of the proceeding. This did not fall outside the range
of “reasonable and principled outcomes.” Smith, 481 Mich. at 526. The trial court was aware of
the nature of the proceeding. Liability was determined at summary disposition, and there was
not a wealth of discovery required to determine liability. Liability was clearly established by the
master deed and the bylaws. Therefore, plaintiff’s counsel was not required to engage in
extensive discovery before the dispositional phase of the proceeding. Similarly, although the
parties extended the evidentiary hearing on damages to four days, the issue of damages was not
complex. Plaintiff’s counsel simply was required to submit evidence including invoices from MJ
White and IAQ. Moreover, the trial court determined that plaintiff’s counsel filed a frivolous
motion to hold defendants in contempt. The trial court indicated that it would sanction plaintiff
for the motion. This showed that plaintiff’s counsel performed some unnecessary legal work for
plaintiff. In sum, the trial court did not abuse its discretion in determining that 100 hours was a
reasonable amount of time to spend on this proceeding. Given that defendants conceded that
$240 per hour was a reasonable rate, the trial court did not abuse its discretion in determining
that plaintiff was entitled to $24,000 in attorney fees.

        The trial court also awarded plaintiff costs in the amount of $4,021.43, including $646.43
in court fees and $3,375 in expert fees. This did not amount to an abuse of discretion. Plaintiff
submitted Lee’s affidavit; the affidavit included an attachment showing that plaintiff incurred
$646.43 in costs associated with the proceeding. In addition, the affidavit showed that plaintiff
incurred $4,021.43 in expert witness fees for testimony from representatives of IAQ and MJ
White. This evidence was admitted at the evidentiary hearing the trial court did not abuse its
discretion in relying on the evidence to award $4,021.43 for costs in this case.

        In their brief, defendants argue that the trial court erred in failing to impose sanctions
against plaintiff for filing a frivolous motion as an offset to plaintiff’s attorney fee award. This
argument lacks merit. In its opinion and order awarding damages, the trial court addressed what
constituted a “reasonable attorney fee” following the evidentiary hearing on damages. The trial
court indicated that it considered the register of actions in awarding plaintiff $24,000 in attorney
fees as opposed to the requested $51,432 in attorney fees. This indicates that the trial court was
aware of its previous ruling that plaintiff’s motion for contempt was frivolous and that it
considered its previous rulings in awarding reasonable attorney fees to plaintiff.

        Moreover, in their motion for reconsideration, defendants argued that the trial court failed
to offset the attorney fee award by imposing a sanction against plaintiff for the frivolous motion.
In denying the motion for reconsideration, the trial court indicated that it considered defendants
arguments in entering its previous opinion and order. The trial court’s order denying
reconsideration indicates that in determining a reasonable attorney fee award for plaintiff, the
trial court considered its previous ruling regarding plaintiff’s frivolous motion. Accordingly, we
cannot conclude that the trial court abused its discretion in awarding $24,000 in attorney fees and
$4,021.43 in costs.




                                                -7-
                            V. MOTION FOR RECONSIDERATION

       Finally, defendants argue that the trial court erred and applied the wrong standard when it
denied their motion for reconsideration.

       “This Court reviews a trial court’s decision [concerning] a motion for reconsideration for
an abuse of discretion.” Churchman v Rickerson, 240 Mich. App. 223, 233; 611 NW2d 333
(2000). “An abuse of discretion occurs when the trial court’s decision is outside the range of
reasonable and principled outcomes.” Smith, 481 Mich. at 526.

       MCR 2.119(F) governs a motion for reconsideration and it provides in relevant part as
follows:

                (3) Generally, and without restricting the discretion of the court, a motion
       for rehearing or reconsideration which merely presents the same issues ruled on
       by the court, either expressly or by reasonable implication, will not be granted.
       The moving party must demonstrate a palpable error by which the court and the
       parties have been misled and show that a different disposition of the motion must
       result from correction of the error.

        In their motion for reconsideration, defendants argued in part that the trial court erred in
calculating damages. The trial court denied defendants’ motion for reconsideration, explaining
that defendants “merely presented the same issues already ruled on by the Court, either expressly
or by reasonable implication . . . .” The trial court abused its discretion in doing so. As
discussed earlier, the trial court clearly erred in awarding plaintiff $13,942.02 in repair costs
when the record supported an award of $6,575.52. Therefore, the trial court should have granted
the motion for reconsideration and reduced the award of repair costs. In all other respects, as
discussed earlier, the trial court did not err and reconsideration on the remainder of the damages
award was not warranted.

        We affirm in part, and reverse in part, the trial court’s order and remand to the trial court
for entry of an order awarding plaintiff $6,575.52 in repair costs, $24,000 for attorney fees, and
$4,021.43 for costs. We do not retain jurisdiction.

                                                              /s/ Christopher M. Murray
                                                              /s/ Kathleen Jansen
                                                              /s/ Michael J. Riordan




                                                 -8-